Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 10th, 2022 does not place the application in condition for allowance.
The objection to claim 2 is withdrawn due to Applicant’s amendment.
The 112(b) rejection of Claim 3 is withdrawn due to Applicant’s amendment.
The 112(b) rejection of claims 5-6 is maintained.
The rejections based over Moriyasu in view of Nishi et al. and Moriyasu in view of Everett are maintained.
New grounds for rejection follow.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 4, this claim depends from canceled claim 2 rendering the scope of the claim unclear.  Appropriate action is required.

Regarding Claim 5, Applicant recites, “plain-knitted”.  Its unclear what structure corresponds to the term “plain”.  Appropriate action is required.

Regarding Claim 5, Applicant recites, “wherein the at least one wiring member comprises a plurality of bundles of the metal element wires and the at least one wiring member is a plain-knitted wire such that the metal element wires included in the plurality of bundles of the metal element wires are exposed to a surface of the at least one wiring member”.  The metal element wires are a part of the wiring member, it is unclear how the bundles of the metal wiring members are exposed to a surface of themselves.  Appropriate action is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu (JP 2016-219799 A) in view of Everett et al. (US 2009/0308430 A1).  Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 1, Moriyasu teaches a solar cell module comprising at least one solar cell string (Figure 2), wherein the solar cell string comprises: a plurality of solar cells (Figure 2, #9), wherein each of the plurality of solar cells comprises a metal electrode on at least one of a light receiving surface or a back surface thereof (Page 8, 3rd Paragraph); and at least one wiring member electrically connecting the plurality of solar cells together, wherein the wiring member is a braided wire having a flat-shaped cross-section and is formed of a knit of a plurality of metal element wires, and the metal electrode of each of the plurality of solar cells is connected to the wiring member by solder (Figure 2, #12 – Page 8, 3rd Paragraph through 6th Paragraph – Page 4, 4th through 6th Paragraph).
Moriyasu teaches there are voids between adjacent metal element wires of the plurality of metal element wires in the braided wire are filled with a solder material (Figure 1 & Page 8, 7th Paragraph).  The examiner notes that the way solder flows when it heats inherently flows between voids of material.  In the instant case when solder is applied to the braided wire it inherently flows between the spacing of the elements present.
Moriyasu is silent that in a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member.
Everett teaches that along a cross-section of a wiring member, an area filled with solder materials ranges is between 10%-90% (Figure 8-9).  Everett teaches that when the profile of solder protrudes substantially above a surface of a solar cell plane, stresses can be introduced during lamination that can fracture cross-beams causing failure or weaken the cross-beams which leads to subsequent failure either during lamination or subsequent use of the module (Paragraph 0140).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure that along a cross-section of a wiring member, an area filled with solder materials ranges is between 10%-90% for the advantages of preventing failure of the solar cell module.

In view of Claim 5, Moriyasu and Everett are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that at least one wiring member is a plain-knitted wire, and comprises a plurality of bundles of the metal element wires (Figure 1, #1 & Page 4, 4th through 6th Paragraph).

In view of Claim 6, Moriyasu and Everett are relied upon for the reasons given above in addressing Claim 5.  Moriyasu discloses that there are a plurality of metal element wires in one bundled wire (Page 2, 7th Paragraph) but does not disclose that there are 10 or less.  However, it is the examiner’s position that the number of metal element wires bundled together is a design choice to be made by one of ordinary skill in the art based on the relative size of the metal electrodes to which the wiring member is being attached to.  As such, it would be obvious to one of ordinary skill in the art to specifically provide the number of metal element wires claimed based upon the desired size of the bonding area between the tabbing electrode and metal electrodes.

In view of Claim 7, Moriyasu and Everett are relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires (Page 4, 4th Paragraph).

In view of Claim 8, Moriyasu and Everett are relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph).


Claims 1, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu (JP 2016-219799 A) in view of Nishi et al. (US 2011/0220196 A1).  Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 1, Moriyasu teaches a solar cell module comprising at least one solar cell string (Figure 2), wherein the solar cell string comprises: a plurality of solar cells (Figure 2, #9), wherein each of the plurality of solar cells comprises a metal electrode on at least one of a light receiving surface or a back surface thereof (Page 8, 3rd Paragraph); and at least one wiring member electrically connecting the plurality of solar cells together, wherein the wiring member is a braided wire having a flat-shaped cross-section and is formed of a knit of a plurality of metal element wires, and the metal electrode of each of the plurality of solar cells is connected to the wiring member by solder (Figure 2, #12 – Page 8, 3rd Paragraph through 6th Paragraph – Page 4, 4th through 6th Paragraph).
Moriyasu teaches there are voids between adjacent metal element wires of the plurality of metal element wires in the braided wire are filled with a solder material (Figure 1 & Page 8, 7th Paragraph).  The examiner notes that the way solder flows when it heats inherently flows between voids of material.  In the instant case when solder is applied to the braided wire it inherently flows between the spacing of the elements present.
Moriyasu is silent that in a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member.
Nishi et al. teaches a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member (Figure 1A, #13 – does not cover the edges of the wiring member). Nishi et al. teaches that this configuration has excellent bondability to a cell (Paragraph 0001).  Accordingly, it would have been obvious to incorporate this soldering technique as disclosed by Nishi et al. such that an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member for the advantages of having a configuration with excellent bondability to a cell.

In view of Claim 5, Moriyasu and Nishi et al. are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that at least one wiring member is a plain-knitted wire, and comprises a plurality of bundles of the metal element wires (Figure 1, #1 & Page 4, 4th through 6th Paragraph).

In view of Claim 6, Moriyasu and Nishi et al. are relied upon for the reasons given above in addressing Claim 5.  Moriyasu discloses that there are a plurality of metal element wires in one bundled wire (Page 2, 7th Paragraph) but does not disclose that there are 10 or less.  However, it is the examiner’s position that the number of metal element wires bundled together is a design choice to be made by one of ordinary skill in the art based on the relative size of the metal electrodes to which the wiring member is being attached to.  As such, it would be obvious to one of ordinary skill in the art to specifically provide the number of metal element wires claimed based upon the desired size of the bonding area between the tabbing electrode and metal electrodes.

In view of Claim 7, Moriyasu and Nishi et al. are relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires (Page 4, 4th Paragraph).

In view of Claim 8, Moriyasu and Nishi et al. are relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph).


Claims 1, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu (JP 2016-219799 A) in view of Halfon et al. (US 2009/0242023 A1).  Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claims 1 & 4, Moriyasu teaches a solar cell module comprising at least one solar cell string (Figure 2), wherein the solar cell string comprises: a plurality of solar cells (Figure 2, #9), wherein each of the plurality of solar cells comprises a metal electrode on at least one of a light receiving surface or a back surface thereof (Page 8, 3rd Paragraph); and at least one wiring member electrically connecting the plurality of solar cells together, wherein the wiring member is a braided wire having a flat-shaped cross-section and is formed of a knit of a plurality of metal element wires, and the metal electrode of each of the plurality of solar cells is connected to the wiring member by solder (Figure 2, #12 – Page 8, 3rd Paragraph through 6th Paragraph – Page 4, 4th through 6th Paragraph).
Moriyasu teaches there are voids between adjacent metal element wires of the plurality of metal element wires in the braided wire are filled with a solder material (Figure 1 & Page 8, 7th Paragraph).  The examiner notes that the way solder flows when it heats inherently flows between voids of material.  In the instant case when solder is applied to the braided wire it inherently flows between the spacing of the elements present.
Moriyasu is silent that in a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member and in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is 30% or less based on a total area of the at least one wiring member.
Halfon teaches a soldering technique using in a solder array that produces a substantially void free solid soldering material, wherein a soldered joint between area terminals and a contact surface are free of voids, it advantageously provides a path between the terminals and the contact surface having low thermal resistance, high thermal conductivity and a high electrical conductivity (Paragraph 0043).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have in a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member and in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is 30% or less based on a total area of the at least one wiring member e.g., its void free, for the advantages of having a soldered joint with low thermal resistance, high thermal conductivity and a high electrical conductivity.

In view of Claim 5, Moriyasu and Halfon are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that at least one wiring member is a plain-knitted wire, and comprises a plurality of bundles of the metal element wires (Figure 1, #1 & Page 4, 4th through 6th Paragraph).

In view of Claim 6, Moriyasu and Halfon are relied upon for the reasons given above in addressing Claim 5.  Moriyasu discloses that there are a plurality of metal element wires in one bundled wire (Page 2, 7th Paragraph) but does not disclose that there are 10 or less.  However, it is the examiner’s position that the number of metal element wires bundled together is a design choice to be made by one of ordinary skill in the art based on the relative size of the metal electrodes to which the wiring member is being attached to.  As such, it would be obvious to one of ordinary skill in the art to specifically provide the number of metal element wires claimed based upon the desired size of the bonding area between the tabbing electrode and metal electrodes.

In view of Claim 7, Moriyasu and Halfon relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires (Page 4, 4th Paragraph).

In view of Claim 8, Moriyasu and Halfon relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu (JP 2016-219799 A) in view of Everett et al. (US 2009/0308430 A1) in view of Halfon et al. (US 2009/0242023 A1).  Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 4, Moriyasu and Everett et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Moriyasu is silent on whether in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is 30% or less based on a total area of the at least one wiring member.
Halfon teaches a soldering technique using in a solder array that produces a substantially void free solid soldering material, wherein a soldered joint between area terminals and a contact surface are free of voids, it advantageously provides a path between the terminals and the contact surface having low thermal resistance, high thermal conductivity and a high electrical conductivity (Paragraph 0043).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is void free e.g., 30% or less based on a total area of the at least one wiring member for the advantages of having a soldered joint with low thermal resistance, high thermal conductivity and a high electrical conductivity.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu (JP 2016-219799 A) in view of Nishi et al. (US 2011/0220196 A1) in view of Halfon et al. (US 2009/0242023 A1).  Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 4, Moriyasu and Nishi et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Moriyasu is silent on whether in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is 30% or less based on a total area of the at least one wiring member.
Halfon teaches a soldering technique using in a solder array that produces a substantially void free solid soldering material, wherein a soldered joint between area terminals and a contact surface are free of voids, it advantageously provides a path between the terminals and the contact surface having low thermal resistance, high thermal conductivity and a high electrical conductivity (Paragraph 0043).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is void free e.g., 30% or less based on a total area of the at least one wiring member for the advantages of having a soldered joint with low thermal resistance, high thermal conductivity and a high electrical conductivity.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu (JP 2016-219799 A) in view of Everett et al. (US 2009/0308430 A1) in view of Funakoshi (US 2011/0030759 A1).  Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 9, Moriyasu and Everett are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph) but does not disclose that the metal electrode of the solar cell is a silver electrode.
Funakoshi teaches that to obtain a high degree of contact with a silicon substrate and keep resistivity of the electrodes themselves low, it is preferable to use a silver electrode (Paragraph 0050).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize silver as the metal electrode in Moriyasu’s solar cell module for the advantage of having a metal electrode with a high degree of contact with the underlying substrate and low resistivity.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu (JP 2016-219799 A) in view of Nishi et al. (US 2011/0220196 A1) in view of Funakoshi (US 2011/0030759 A1).  Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 9, Moriyasu and Nishi et al. are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph) but does not disclose that the metal electrode of the solar cell is a silver electrode.
Funakoshi teaches that to obtain a high degree of contact with a silicon substrate and keep resistivity of the electrodes themselves low, it is preferable to use a silver electrode (Paragraph 0050).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize silver as the metal electrode in Moriyasu’s solar cell module for the advantage of having a metal electrode with a high degree of contact with the underlying substrate and low resistivity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu (JP 2016-219799 A) in view of Halfon et al. (US 2009/0242023 A1) in view of Funakoshi (US 2011/0030759 A1).  Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 9, Moriyasu and Halfon et al. are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph) but does not disclose that the metal electrode of the solar cell is a silver electrode.
Funakoshi teaches that to obtain a high degree of contact with a silicon substrate and keep resistivity of the electrodes themselves low, it is preferable to use a silver electrode (Paragraph 0050).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize silver as the metal electrode in Moriyasu’s solar cell module for the advantage of having a metal electrode with a high degree of contact with the underlying substrate and low resistivity.



Claims 1 and 5-10 rejected under 35 U.S.C. 103 as being unpatentable over Fujishita (JP 2005-011869) in view of Funakoshi (US 2011/0030759 A1) in view of Moriyasu (JP 2016-219799 A) in view of Everett et al. (US 2009/0308430 A1). Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 1, Fujishita teaches a solar cell module comprising at least one solar cell string (Figure 3), wherein the solar cell string comprises: a plurality of solar cells (Figure 3, #1), wherein each of the plurality of solar cells comprises an electrode on at least the back surface thereof (Figure 3, #13-#14); and at least one wiring member electrically connecting the plurality of solar cells together, wherein the electrodes of each of the plurality of solar cells is connected to the wiring member (Figure 3, #3 & #13-#14).
Fujishita does not disclose that the electrodes on the back surface are comprised of metal.  
Funakoshi teaches that to obtain a high degree of contact with a silicon substrate and keep resistivity of the electrodes themselves low, it is preferable to use a silver electrode (Paragraph 0050).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize silver as the metal electrode in Fujishita’s solar cell module for the advantage of having a metal electrode with a high degree of contact with the underlying substrate and low resistivity.
Fujishita does not disclose that the wiring member is a braided wire having a flat-shaped cross section and is formed of a knit of a plurality of metal element wires. 
Moriyasu teaches at least one wiring member electrically connecting the plurality of solar cells together, wherein the wiring member is a braided wire having a flat-shaped cross-section and is formed of a knit of a plurality of metal element wires, and the metal electrode of each of the plurality of solar cells is connected to the wiring member by solder (Figure 2, #12 – Page 8, 3rd Paragraph through 6th Paragraph – Page 4, 4th through 6th Paragraph).  Moriyasu teaches that using this type of wiring member enables a solar cell to be used even when tensile stress is generated during manufacturing of the solar cell module or when it is bent or curved during handling while preventing the occurrence of a defect in which the cell and the tab electrode peels or breaks.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a wiring member that is a braided wire having a flat-shaped cross section and is formed of a knit of a plurality of metal element wires as disclosed by Moriyasu in Fujishita’s solar cell for the advantages of enabling a solar cell to be used even when tensile stress is generated during manufacturing of the solar cell module or when it is bent or curved during handling while preventing the occurrence of a defect in which the cell and the tab electrode peels or breaks.
Moriyasu teaches there are voids between adjacent metal element wires of the plurality of metal element wires in the braided wire are filled with a solder material (Figure 1 & Page 8, 7th Paragraph).  The examiner notes that the way solder flows when it heats inherently flows between voids of material.  In the instant case when solder is applied to the braided wire it inherently flows between the spacing of the elements present.
Modified Fujishita is silent that in a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member.
Everett teaches that along a cross-section of a wiring member, an area filled with solder materials ranges is between 10%-90% (Figure 8-9).  Everett teaches that when the profile of solder protrudes substantially above a surface of a solar cell plane, stresses can be introduced during lamination that can fracture cross-beams causing failure or weaken the cross-beams which leads to subsequent failure either during lamination or subsequent use of the module (Paragraph 0140).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure that along a cross-section of a wiring member, an area filled with solder materials ranges is between 10%-90% for the advantages of preventing failure of the solar cell module.

In view of Claim 5, Fujishita, Funakoshi, Moriyasu, and Everett are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that at least one wiring member is a plain-knitted wire, and comprises a plurality of bundles of the metal element wires (Figure 1, #1 & Page 4, 4th through 6th Paragraph).

In view of Claim 6, Fujishita, Funakoshi, Moriyasu, and Everett are relied upon for the reasons given above in addressing Claim 5.  Moriyasu discloses that there are a plurality of metal element wires in one bundled wire (Page 2, 7th Paragraph) but does not disclose that there are 10 or less.  However, it is the examiner’s position that the number of metal element wires bundled together is a design choice to be made by one of ordinary skill in the art based on the relative size of the metal electrodes to which the wiring member is being attached to.  As such, it would be obvious to one of ordinary skill in the art to specifically provide the number of metal element wires claimed based upon the desired size of the bonding area between the tabbing electrode and metal electrodes.

In view of Claim 7, Fujishita, Funakoshi, Moriyasu, and Everett are relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires (Page 4, 4th Paragraph).

In view of Claim 8, Fujishita, Funakoshi, Moriyasu, and Everett are relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph).

In view of Claim 9, Fujishita, Funakoshi, Moriyasu, and Everett relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph) but does not disclose that the metal electrode of the solar cell is a silver electrode.
Funakoshi was relied upon to disclose why it was obvious to use a silver electrode for the solar cells.

In view of Claim 10, Fujishita, Funakoshi, Moriyasu, and Everett are relied upon for the reasons given above in addressing Claim 1.  Fujishita teaches the solar cell is a back contact solar cell having no metal electrode on the light-receiving surface and having metal electrodes only on the back surface (Figure 3, #13-#14 & Page 5, Lines 36-44); and in the solar cell string, back surface of adjacent solar cells is connected to each other through the wiring member (Figure 3, #1 & #3).


Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishita (JP 2005-011869) in view of Funakoshi (US 2011/0030759 A1) in view of Moriyasu (JP 2016-219799 A) in view of Nishi et al. (US 2011/0220196 A1). Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 1, Fujishita teaches a solar cell module comprising at least one solar cell string (Figure 3), wherein the solar cell string comprises: a plurality of solar cells (Figure 3, #1), wherein each of the plurality of solar cells comprises an electrode on at least the back surface thereof (Figure 3, #13-#14); and at least one wiring member electrically connecting the plurality of solar cells together, wherein the electrodes of each of the plurality of solar cells is connected to the wiring member (Figure 3, #3 & #13-#14).
Fujishita does not disclose that the electrodes on the back surface are comprised of metal.  
Funakoshi teaches that to obtain a high degree of contact with a silicon substrate and keep resistivity of the electrodes themselves low, it is preferable to use a silver electrode (Paragraph 0050).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize silver as the metal electrode in Fujishita’s solar cell module for the advantage of having a metal electrode with a high degree of contact with the underlying substrate and low resistivity.
Fujishita does not disclose that the wiring member is a braided wire having a flat-shaped cross section and is formed of a knit of a plurality of metal element wires. 
Moriyasu teaches at least one wiring member electrically connecting the plurality of solar cells together, wherein the wiring member is a braided wire having a flat-shaped cross-section and is formed of a knit of a plurality of metal element wires, and the metal electrode of each of the plurality of solar cells is connected to the wiring member by solder (Figure 2, #12 – Page 8, 3rd Paragraph through 6th Paragraph – Page 4, 4th through 6th Paragraph).  Moriyasu teaches that using this type of wiring member enables a solar cell to be used even when tensile stress is generated during manufacturing of the solar cell module or when it is bent or curved during handling while preventing the occurrence of a defect in which the cell and the tab electrode peels or breaks.
Moriyasu teaches there are voids between adjacent metal element wires of the plurality of metal element wires in the braided wire are filled with a solder material (Figure 1 & Page 8, 7th Paragraph).  The examiner notes that the way solder flows when it heats inherently flows between voids of material.  In the instant case when solder is applied to the braided wire it inherently flows between the spacing of the elements present.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a wiring member that is a braided wire having a flat-shaped cross section and is formed of a knit of a plurality of metal element wires as disclosed by Moriyasu in Fujishita’s solar cell for the advantages of enabling a solar cell to be used even when tensile stress is generated during manufacturing of the solar cell module or when it is bent or curved during handling while preventing the occurrence of a defect in which the cell and the tab electrode peels or breaks.
Modified Fujishita is silent that in a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member.
Nishi et al. teaches a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member (Figure 1A, #13 – does not cover the edges of the wiring member). Nishi et al. teaches that this configuration has excellent bondability to a cell (Paragraph 0001).  Accordingly, it would have been obvious to incorporate this soldering technique as disclosed by Nishi et al. such that an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member for the advantages of having a configuration with excellent bondability to a cell.

In view of Claim 5, Fujishita, Funakoshi, Moriyasu, and Nishi et al. are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that at least one wiring member is a plain-knitted wire, and comprises a plurality of bundles of the metal element wires (Figure 1, #1 & Page 4, 4th through 6th Paragraph).

In view of Claim 6, Fujishita, Funakoshi, Moriyasu, and Nishi et al. are relied upon for the reasons given above in addressing Claim 5.  Moriyasu discloses that there are a plurality of metal element wires in one bundled wire (Page 2, 7th Paragraph) but does not disclose that there are 10 or less.  However, it is the examiner’s position that the number of metal element wires bundled together is a design choice to be made by one of ordinary skill in the art based on the relative size of the metal electrodes to which the wiring member is being attached to.  As such, it would be obvious to one of ordinary skill in the art to specifically provide the number of metal element wires claimed based upon the desired size of the bonding area between the tabbing electrode and metal electrodes.

In view of Claim 7, Fujishita, Funakoshi, Moriyasu, and Nishi et al. are relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires (Page 4, 4th Paragraph).

In view of Claim 8, Fujishita, Funakoshi, Moriyasu, and Nishi et al. are relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph).

In view of Claim 9, Fujishita, Funakoshi, Moriyasu, and Nishi et al. are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph) but does not disclose that the metal electrode of the solar cell is a silver electrode.
Funakoshi was relied upon to disclose why it was obvious to use a silver electrode for the solar cells.

In view of Claim 10, Fujishita, Funakoshi, Moriyasu, and Nishi et al. are relied upon for the reasons given above in addressing Claim 1.  Fujishita teaches the solar cell is a back contact solar cell having no metal electrode on the light-receiving surface and having metal electrodes only on the back surface (Figure 3, #13-#14 & Page 5, Lines 36-44); and in the solar cell string, back surface of adjacent solar cells is connected to each other through the wiring member (Figure 3, #1 & #3).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishita (JP 2005-011869) in view of Funakoshi (US 2011/0030759 A1) in view of Moriyasu (JP 2016-219799 A) in view of Everett et al. (US 2009/0308430 A1) in view of Halfon et al. (US 2009/0242023 A1).  Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 4, Fujishita, Funakoshi, Moriyasu, and Everett et al. are relied upon for the reasons given above in addressing Claim 2.  Modified Fujishita is silent on whether in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is 30% or less based on a total area of the at least one wiring member.
Halfon teaches a soldering technique using in a solder array that produces a substantially void free solid soldering material, wherein a soldered joint between area terminals and a contact surface are free of voids, it advantageously provides a path between the terminals and the contact surface having low thermal resistance, high thermal conductivity and a high electrical conductivity (Paragraph 0043).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is void free e.g., 30% or less based on a total area of the at least one wiring member for the advantages of having a soldered joint with low thermal resistance, high thermal conductivity and a high electrical conductivity.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishita (JP 2005-011869) in view of Funakoshi (US 2011/0030759 A1) in view of Moriyasu (JP 2016-219799 A) in view of Nishi et al. (US 2011/0220196 A1) in view of Halfon et al. (US 2009/0242023 A1).  Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 4, Fujishita, Funakoshi, Nishi et al., and Moriyasu are relied upon for the reasons given above in addressing Claim 2.  Modified Fujishita is silent on whether in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is 30% or less based on a total area of the at least one wiring member.
Halfon teaches a soldering technique using in a solder array that produces a substantially void free solid soldering material, wherein a soldered joint between area terminals and a contact surface are free of voids, it advantageously provides a path between the terminals and the contact surface having low thermal resistance, high thermal conductivity and a high electrical conductivity (Paragraph 0043).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is void free e.g., 30% or less based on a total area of the at least one wiring member for the advantages of having a soldered joint with low thermal resistance, high thermal conductivity and a high electrical conductivity.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishita (JP 2005-011869) in view of Funakoshi (US 2011/0030759 A1) in view of Moriyasu (JP 2016-219799 A) in view of Halfon et al. (US 2009/0242023 A1). Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claims 1 & 4, Fujishita teaches a solar cell module comprising at least one solar cell string (Figure 3), wherein the solar cell string comprises: a plurality of solar cells (Figure 3, #1), wherein each of the plurality of solar cells comprises an electrode on at least the back surface thereof (Figure 3, #13-#14); and at least one wiring member electrically connecting the plurality of solar cells together, wherein the electrodes of each of the plurality of solar cells is connected to the wiring member (Figure 3, #3 & #13-#14).
Fujishita does not disclose that the electrodes on the back surface are comprised of metal.  
Funakoshi teaches that to obtain a high degree of contact with a silicon substrate and keep resistivity of the electrodes themselves low, it is preferable to use a silver electrode (Paragraph 0050).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize silver as the metal electrode in Fujishita’s solar cell module for the advantage of having a metal electrode with a high degree of contact with the underlying substrate and low resistivity.
Fujishita does not disclose that the wiring member is a braided wire having a flat-shaped cross section and is formed of a knit of a plurality of metal element wires. 
Moriyasu teaches at least one wiring member electrically connecting the plurality of solar cells together, wherein the wiring member is a braided wire having a flat-shaped cross-section and is formed of a knit of a plurality of metal element wires, and the metal electrode of each of the plurality of solar cells is connected to the wiring member by solder (Figure 2, #12 – Page 8, 3rd Paragraph through 6th Paragraph – Page 4, 4th through 6th Paragraph).  Moriyasu teaches that using this type of wiring member enables a solar cell to be used even when tensile stress is generated during manufacturing of the solar cell module or when it is bent or curved during handling while preventing the occurrence of a defect in which the cell and the tab electrode peels or breaks.
Moriyasu teaches there are voids between adjacent metal element wires of the plurality of metal element wires in the braided wire are filled with a solder material (Figure 1 & Page 8, 7th Paragraph).  The examiner notes that the way solder flows when it heats inherently flows between voids of material.  In the instant case when solder is applied to the braided wire it inherently flows between the spacing of the elements present.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a wiring member that is a braided wire having a flat-shaped cross section and is formed of a knit of a plurality of metal element wires as disclosed by Moriyasu in Fujishita’s solar cell for the advantages of enabling a solar cell to be used even when tensile stress is generated during manufacturing of the solar cell module or when it is bent or curved during handling while preventing the occurrence of a defect in which the cell and the tab electrode peels or breaks.
Modified Fujishita is silent that in a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member and in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is 30% or less based on a total area of the at least one wiring member.
Halfon teaches a soldering technique using in a solder array that produces a substantially void free solid soldering material, wherein a soldered joint between area terminals and a contact surface are free of voids, it advantageously provides a path between the terminals and the contact surface having low thermal resistance, high thermal conductivity and a high electrical conductivity (Paragraph 0043).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have in a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member and in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is 30% or less based on a total area of the at least one wiring member e.g., its void free, for the advantages of having a soldered joint with low thermal resistance, high thermal conductivity and a high electrical conductivity.

In view of Claim 5, Fujishita, Funakoshi, Moriyasu, and Halfon are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that at least one wiring member is a plain-knitted wire, and comprises a plurality of bundles of the metal element wires (Figure 1, #1 & Page 4, 4th through 6th Paragraph).

In view of Claim 6, Fujishita, Funakoshi, Moriyasu, and Halfon are relied upon for the reasons given above in addressing Claim 5.  Moriyasu discloses that there are a plurality of metal element wires in one bundled wire (Page 2, 7th Paragraph) but does not disclose that there are 10 or less.  However, it is the examiner’s position that the number of metal element wires bundled together is a design choice to be made by one of ordinary skill in the art based on the relative size of the metal electrodes to which the wiring member is being attached to.  As such, it would be obvious to one of ordinary skill in the art to specifically provide the number of metal element wires claimed based upon the desired size of the bonding area between the tabbing electrode and metal electrodes.

In view of Claim 7, Fujishita, Funakoshi, Moriyasu, and Halfon are relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires (Page 4, 4th Paragraph).

In view of Claim 8, Fujishita, Funakoshi, Moriyasu, and Halfon are relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph).

In view of Claim 9, Fujishita, Funakoshi, Moriyasu, and Halfon are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph) but does not disclose that the metal electrode of the solar cell is a silver electrode.
Funakoshi was relied upon to disclose why it was obvious to use a silver electrode for the solar cells.

In view of Claim 10, Fujishita, Funakoshi, Moriyasu, and Halfon are relied upon for the reasons given above in addressing Claim 1.  Fujishita teaches the solar cell is a back contact solar cell having no metal electrode on the light-receiving surface and having metal electrodes only on the back surface (Figure 3, #13-#14 & Page 5, Lines 36-44); and in the solar cell string, back surface of adjacent solar cells is connected to each other through the wiring member (Figure 3, #1 & #3).


Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu (JP 2016-219799 A) in view of “East Bay RC Soldering Guide, Part 7: Wires and Solder Pads” in view of Simply Smarter Circuitry Blog “Soldering Wire and Rosin Flux”. Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claims 1 & 4, Moriyasu teaches a solar cell module comprising at least one solar cell string (Figure 2), wherein the solar cell string comprises: a plurality of solar cells (Figure 2, #9), wherein each of the plurality of solar cells comprises a metal electrode on at least one of a light receiving surface or a back surface thereof (Page 8, 3rd Paragraph); and at least one wiring member electrically connecting the plurality of solar cells together, wherein the wiring member is a braided wire having a flat-shaped cross-section and is formed of a knit of a plurality of metal element wires, and the metal electrode of each of the plurality of solar cells is connected to the wiring member by solder (Figure 2, #12 – Page 8, 3rd Paragraph through 6th Paragraph – Page 4, 4th through 6th Paragraph).
Moriyasu teaches there are voids between adjacent metal element wires of the plurality of metal element wires in the braided wire are filled with a solder material (Figure 1 & Page 8, 7th Paragraph).  The examiner notes that the way solder flows when it heats inherently flows between voids of material.  In the instant case when solder is applied to the braided wire it inherently flows between the spacing of the elements present.
Moriyasu is silent that in a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member, and in a cross-section of the wiring member, an area of voids where neither metal element wire not the solder material presents is 30% or less based on a total area of the at least one wiring member.
East Bay discloses a method of connected a plain-knitted braided wire and an electrode, where a soldering wire is used to apply solder to permeate into the plain-knitted wire and then soldering is performed from above the plain-knitted wire, and that this results in a good joint (See Video).   Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the method disclosed by East Bay as the method of soldering in Moriyasu as this results in a good joint between the plain-knitted braided wire and an electrode.
Simply Smarter Circuitry Blog discloses that the soldering wire (same type used by East Bay) used in the electronics industry these days almost always contains a hollow core that is filled with flux, flux is required to produce optimal electronics connections and is available in various configurations (Page 2 – 1st Paragraph).  Accordingly, it would be obvious to one of ordinary skill in the art to ensure that the soldering wire used by East Bay utilized a soldering with a hollow core that is filled with flux.
Applicant discloses that preliminary solder is provided on an electrode, and flux is applied to permeate into the plain-knitted wire and then soldering is performed from above the plain-knitted wire and this results in all voids in the plain-knitted wire filled with the solder material and the area ratio of regions filled with the solder material in the cross-section of the plain-knitted wire to be about 50% (Instant Specification – Paragraph 00084).  As evidenced by Applicant’s specification, the method of Easy Bay using flux as disclosed by Simply Smarter Circuitry Blog incorporated into Moriyasu would result in an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member, and in a cross-section of the wiring member, an area of voids where neither metal element wire nor the solder material presents is 30% or less based on a total area of the at least one wiring member.

In view of Claim 5, Moriyasu and East Bay are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that at least one wiring member is a plain-knitted wire, and comprises a plurality of bundles of the metal element wires (Figure 1, #1 & Page 4, 4th through 6th Paragraph).

In view of Claim 6, Moriyasu and East Bay are relied upon for the reasons given above in addressing Claim 5.  Moriyasu discloses that there are a plurality of metal element wires in one bundled wire (Page 2, 7th Paragraph) but does not disclose that there are 10 or less.  However, it is the examiner’s position that the number of metal element wires bundled together is a design choice to be made by one of ordinary skill in the art based on the relative size of the metal electrodes to which the wiring member is being attached to.  As such, it would be obvious to one of ordinary skill in the art to specifically provide the number of metal element wires claimed based upon the desired size of the bonding area between the tabbing electrode and metal electrodes.

In view of Claim 7, Moriyasu and East Bay relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires (Page 4, 4th Paragraph).

In view of Claim 8, Moriyasu and East Bay relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph).


Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishita (JP 2005-011869) in view of Funakoshi (US 2011/0030759 A1) in view of Moriyasu (JP 2016-219799 A) in view of “East Bay RC Soldering Guide, Part 7: Wires and Solder Pads” in view of Simply Smarter Circuitry Blog “Soldering Wire and Rosin Flux”. Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claims 1 & 4, Fujishita teaches a solar cell module comprising at least one solar cell string (Figure 3), wherein the solar cell string comprises: a plurality of solar cells (Figure 3, #1), wherein each of the plurality of solar cells comprises an electrode on at least the back surface thereof (Figure 3, #13-#14); and at least one wiring member electrically connecting the plurality of solar cells together, wherein the electrodes of each of the plurality of solar cells is connected to the wiring member (Figure 3, #3 & #13-#14).
Fujishita does not disclose that the electrodes on the back surface are comprised of metal.  
Funakoshi teaches that to obtain a high degree of contact with a silicon substrate and keep resistivity of the electrodes themselves low, it is preferable to use a silver electrode (Paragraph 0050).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize silver as the metal electrode in Fujishita’s solar cell module for the advantage of having a metal electrode with a high degree of contact with the underlying substrate and low resistivity.
Fujishita does not disclose that the wiring member is a braided wire having a flat-shaped cross section and is formed of a knit of a plurality of metal element wires. 
Moriyasu teaches at least one wiring member electrically connecting the plurality of solar cells together, wherein the wiring member is a braided wire having a flat-shaped cross-section and is formed of a knit of a plurality of metal element wires, and the metal electrode of each of the plurality of solar cells is connected to the wiring member by solder (Figure 2, #12 – Page 8, 3rd Paragraph through 6th Paragraph – Page 4, 4th through 6th Paragraph).  Moriyasu teaches that using this type of wiring member enables a solar cell to be used even when tensile stress is generated during manufacturing of the solar cell module or when it is bent or curved during handling while preventing the occurrence of a defect in which the cell and the tab electrode peels or breaks.
Moriyasu teaches there are voids between adjacent metal element wires of the plurality of metal element wires in the braided wire are filled with a solder material (Figure 1 & Page 8, 7th Paragraph).  The examiner notes that the way solder flows when it heats inherently flows between voids of material.  In the instant case when solder is applied to the braided wire it inherently flows between the spacing of the elements present.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a wiring member that is a braided wire having a flat-shaped cross section and is formed of a knit of a plurality of metal element wires as disclosed by Moriyasu in Fujishita’s solar cell for the advantages of enabling a solar cell to be used even when tensile stress is generated during manufacturing of the solar cell module or when it is bent or curved during handling while preventing the occurrence of a defect in which the cell and the tab electrode peels or breaks.
Modified Fujishita is silent that in a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member and in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is 30% or less based on a total area of the at least one wiring member.
East Bay discloses a method of connected a plain-knitted braided wire and an electrode, where a soldering wire is used to apply solder to permeate into the plain-knitted wire and then soldering is performed from above the plain-knitted wire, and that this results in a good joint (See Video).   Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the method disclosed by East Bay as the method of soldering in Moriyasu as this results in a good joint between the plain-knitted braided wire and an electrode.
Simply Smarter Circuitry Blog discloses that the soldering wire (same type used by East Bay) used in the electronics industry these days almost always contains a hollow core that is filled with flux, flux is required to produce optimal electronics connections and is available in various configurations (Page 2 – 1st Paragraph).  Accordingly, it would be obvious to one of ordinary skill in the art to ensure that the soldering wire used by East Bay utilized a soldering with a hollow core that is filled with flux.
Applicant discloses that preliminary solder is provided on an electrode, and flux is applied to permeate into the plain-knitted wire and then soldering is performed from above the plain-knitted wire and this results in all voids in the plain-knitted wire filled with the solder material and the area ratio of regions filled with the solder material in the cross-section of the plain-knitted wire to be about 50% (Instant Specification – Paragraph 00084).  As evidenced by Applicant’s specification, the method of Easy Bay using flux as disclosed by Simply Smarter Circuitry Blog Modified Fujishita would result in an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member, and in a cross-section of the wiring member, an area of voids where neither metal element wire nor the solder material presents is 30% or less based on a total area of the at least one wiring member.

In view of Claim 5, Fujishita, Funakoshi, Moriyasu, East Bay, and Simply Smarter Circuitry Blog are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that at least one wiring member is a plain-knitted wire, and comprises a plurality of bundles of the metal element wires (Figure 1, #1 & Page 4, 4th through 6th Paragraph).

In view of Claim 6, Fujishita, Funakoshi, Moriyasu, East Bay, and Simply Smarter Circuitry Blog are relied upon for the reasons given above in addressing Claim 5.  Moriyasu discloses that there are a plurality of metal element wires in one bundled wire (Page 2, 7th Paragraph) but does not disclose that there are 10 or less.  However, it is the examiner’s position that the number of metal element wires bundled together is a design choice to be made by one of ordinary skill in the art based on the relative size of the metal electrodes to which the wiring member is being attached to.  As such, it would be obvious to one of ordinary skill in the art to specifically provide the number of metal element wires claimed based upon the desired size of the bonding area between the tabbing electrode and metal electrodes.

In view of Claim 7, Fujishita, Funakoshi, Moriyasu, East Bay, and Simply Smarter Circuitry Blog are relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires (Page 4, 4th Paragraph).

In view of Claim 8, Fujishita, Funakoshi, Moriyasu, East Bay, and Simply Smarter Circuitry Blog are relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph).

In view of Claim 9, Fujishita, Funakoshi, Moriyasu, East Bay, and Simply Smarter Circuitry Blog are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph) but does not disclose that the metal electrode of the solar cell is a silver electrode.
Funakoshi was relied upon to disclose why it was obvious to use a silver electrode for the solar cells.

In view of Claim 10, Fujishita, Funakoshi, Moriyasu, East Bay, and Simply Smarter Circuitry Blog are relied upon for the reasons given above in addressing Claim 1.  Fujishita teaches the solar cell is a back contact solar cell having no metal electrode on the light-receiving surface and having metal electrodes only on the back surface (Figure 3, #13-#14 & Page 5, Lines 36-44); and in the solar cell string, back surface of adjacent solar cells is connected to each other through the wiring member (Figure 3, #1 & #3).


Response to Arguments
	Applicant argues that Everett et al. does not disclose that in a cross-section of the wiring member, a ratio of an area filled with the solder material compared to a total area of the one wiring member ranges from 10% to 90%.  Applicant states that Everett refers to a protrusion of beaded solder that extends beyond solar cell plane, not an amount of solder within a braided wire.  The Examiner respectfully points out to Applicant that the limitation in question is not directed towards an area of the voids, but “a cross-section of the wiring member”, this could be any cross-section present on the wire, e.g., its not excluded to the voids between adjacent metal element wires.  Accordingly, for the reasons stated above, this argument is unpersuasive.

	Applicant argues that Nishi et al. does not disclose that in a cross-section of the wiring member, a ratio of an area filled with the solder material compared to a total area of the one wiring member ranges from 10% to 90%. The Examiner respectfully points out to Applicant that the limitation in question is not directed towards an area of the voids, but “a cross-section of the wiring member”, this could be any cross-section present on the wire, e.g., its not excluded to the voids between adjacent metal element wires.  Accordingly, for the reasons stated above, this argument is unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726